DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/21 has been entered.
 
Status of the Claims
	The claims have been amended so strike out iron, which was relied upon in the last rejection.  Therefore the newly amended claims are newly treated below.

Response to Arguments
Applicant’s arguments, see pgs. 3-4, filed 12/8/21, with respect to the rejection(s) of claim(s) 4, 6 and 7 under the Final have been fully considered and are persuasive due to the newly amended claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 4, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US Pub.: 2010/0196221) and in view of Choung (US Pat.: 8894952) and in view of Golden (US Pub.: 20090304566).
Ando describes a SCR catalyst used to treat exhaust gas (abstract), which is designed to reduce NOx gases (para. 5-7).  Ando explains that various fuels can be used, to include biofuels (para. 47) but that when biofuels are used, there is a greater presence of aldehydes from the SCR (para. 145). As to the catalyst structure, Ando describes a multi-layered catalyst that includes a SCR upper layer, followed by a SROC lower layer (para. 155, 157).  This SCR upper layer can be considered the de-nitration unit of Claim 4 in this application.
NOx-containing exhaust contacts the first, SCR upper layer prior to entering the lower layer (see Fig. 1).  A reducing agent is fed to the SCR (para. 42, 107).  After entering the upper layer, Ando describe feeding the stream to a lower layer, such as a SCOR (para. 155).  The SCROC may comprise a beta-type zeolite modified with iron (para. 156).  The zeolite sieve can be in NH4-form (para. 68).  The SROC lower layer can be considered an aldehyde catalyst.
As to the composition used as the reducing agent in the SCR, Ando explains that ammonia “or the like” can be used as a reducing agent (para. 145), but does not describe use of an alcohol reducing agent.
Choung describes a method of reducing NOx gases using catalysts (abstract), which can include zeolite modified by iron (col. 2, line 63).  The reference explains that when testing out various reducing agents, that ethanol produced lower NOx than ammonia (col. 8, lines 3-4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ ethanol instead of ammonia as the reducing agent, of Choung for use with Ando because ethanol is known to be a superior reducing agent over ammonia.
	Ando states that the lower layer, SROC, has oxidative functions (para. 127), but does not describe the features of claim 4.
	Golden describes an SCR that has oxidative features (para. 2, 43, 44).  These SCR catalysts may have a ZSM-5 or zeolite beta structure (para. 61) that can be in the ammonium-form (para. 62).  The catalyst may be modified with manganese (para. 104, 106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the zeolite of Golden, which has a ZSM-5 or zeolite beta structure in the ammonium-form and modified with manganese, for use with the lower SCR of Ando because Golden describes an SCR with oxidative function and Ando explains that the lower SCR catalyst requires oxidative functions in order convert leftover reducing agent.
	As to the catalyst being able to reduce aldehydes from the first layer SCR catalyst of Ando, since the composition in the second, lower layer SCR, is the same as the claimed aldehyde-reducing catalyst, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective to perform the same aldehyde reduction.
	As to Claim 7, Ando does not describe a noble metal in the SROC.  Golden further states that their SCR does not contain Pt metals because it is less expensive (para. 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        January 4, 2022